UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6668


JOHN IBARRA,

                                             Plaintiff - Appellant,

          versus

KATHY HAWKS; GIL INGRAM; JIM BRAND; GEORGE
KERNEY; JOHN FANELLO; MIKE PETTIFORD; STEVE
LABIER; DOCTOR DALUGA; MR. GOMEZ; THE UNITED
STATES FOR THE USE AND BENEFIT OF C. ROGER
JENNINGS, d/b/a Jennings Concrete Contractors;
FEDERAL BUREAU OF PRISONS,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (CA-95-190-9-20-JC)


Submitted:     December 12, 1996        Decided:     December 19, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Ibarra, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his complaint brought under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find no reversible error.

Accordingly, we affirm largely on the reasoning of the district

court. Ibarra v. Hawks, No. CA-95-190-9-20-JC (D.S.C. Feb. 26,

1996). We note only that while the district court may have over-

looked one of Appellant's objections to the magistrate judge's

report, Appellant failed to demonstrate a genuine issue of material
fact regarding that claim, and therefore the grant of summary judg-

ment in favor of the Defendants was appropriate. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2